I would like to begin by congratulating Mr. Miroslav Lajčák on his election as President of the General Assembly at its seventy-second session and wish him every success. I would also like to thank his predecessor for the important role he played at the helm of the General Assembly during the seventy-first session. I congratulate Mr. António Guterres on his appointment as Secretary-General and wish him all the best in carrying out his responsibilities in service of the purposes and principles of the United Nations as set forth in the Charter.
As we meet again, our world is facing challenges and dangers that are mounting on a daily basis. There is a persistent stand-off between two sets of forces — one that strives to control and dominate nations and their riches by seeking to turn back the clock, re-establish a unipolar world order, fuel chaos and war and violate international humanitarian law, and one that, in opposition, is working tirelessly to create a more balanced, secure and just world, respecting the sovereignty of States and the right of peoples to exercise self-determination and build their own future.
As we meet again, many people continue to pay dearly with their lives, losing the security, stability and livelihoods they once had, as a result of policies forced upon them by certain countries. These countries falsely believe that they can use terrorism as a tool to satisfy their greed and further ill-conceived agendas that do not serve the interests of any people, let alone their own.
No people have suffered as greatly at the hands of terrorism as the Syrian people, who, for six years now, have fought against terrorism pouring in from all over the world, with the support of parties from across the region and beyond. For more than six years, Syrians have endured the worst conditions and made the greatest sacrifices in order to defend their country in a terrorist war of unprecedented brutality that has spared nothing and no one. It has targeted innocent people, services, infrastructure and cultural heritage, and yet Syria is more determined than ever to eradicate terrorism from every part of the country without exception, relying on the selfless sacrifices of our army and the dedication of our people.
Since the beginning of the war, our State policy has followed two main tracks: combating terrorism and working towards a political solution that will end the bloodshed and restore stability. On the counter-terrorism front, the Syrian Arab Army, along with its supporting forces and allies, is making daily achievements in clearing out terrorist-occupied territories and removing the terrorists themselves. Nevertheless, the threat of this plague persists as terrorists claim the lives of Syrians on a daily basis and deplete the country’s resources.
We must all understand that terrorism and the underlying extremist takfiri ideology will continue to spread like a tumour throughout the world and haunt our peoples unless every one of us demonstrates a genuine will to cooperate and confront it together. Any such endeavour must respect the sovereignty of States and the interests of the people, and it must set aside the illusion that terrorism can be used as a tool for political gains and narrow interests.
On the political front, since the early months of the crisis the Syrian Government has spared no effort to stop the bloodshed. The success of reconciliation at the local level would not have been possible without the leadership, political support and numerous amnesty decrees issued by President Bashar Al-Assad, which allowed everyone who had taken up arms to lay them down and resume their normal lives. These successful acts of reconciliation have allowed tens of thousands of internally displaced persons and refugees to return home and helped to improve the living conditions of a great number of Syrians who had fallen victim to terrorist crimes.
Syria is determined to scale up its reconciliation efforts wherever possible, as this is the best way to alleviate the suffering of Syrians and restore stability and normality. Since the very first day, the Syrian Government has considered all initiatives to put an end to the war with an open mind. However, all these initiatives eventually failed because States sponsoring terrorism persisted in their decision to pursue aggressive policies against Syria and its people.
With regard to the Astana and Geneva tracks, the Syrian Government has shown how serious and committed it is by doing its best to provide the conditions necessary for these efforts to succeed and for their goals to be achieved. We are encouraged by the Astana process and the resulting de-escalation zones, and we hope that it will help us to achieve an actual cessation of hostilities and separate terrorist groups such as the Islamic State in Iraq and the Levant (ISIL), Jabhat al-Nusrah and others from the groups that have agreed to join the process. This will be the real test of how committed and serious these groups and their Turkish sponsors are.
So far, under President Erdoğan, Turkey has continued to pursue its aggressive policies against the Syrian people and laboured under the illusion that terrorism will help serve its subversive agendas in Syria and other countries of the region. Turkey’s position stands in stark contrast to the positive and constructive role played by Russia and Iran. Notwithstanding its commitment to the memorandum on the creation of de-escalation areas in the Syrian Arab Republic, Syria reserves the right to respond to any violation by other parties. Syria also stresses that the de-escalation zones are a temporary arrangement that must not violate the territorial unity of Syria.
The Syrian Government reaffirms its commitment to the Geneva process and to making further progress on this track. In the absence of a genuine national opposition that could be a partner in Syria’s future and as countries with influence over the other parties continue to block meaningful progress, this process has yet to bear fruit. It is truly unfortunate that among the countries blocking a solution in Syria are members of this international Organization and even permanent members of the Security Council.
The Syrian Government has always insisted that any solution in Syria must respect the country’s non-negotiable principles, its red line for all Syrians. These principles include the complete rejection of terrorism, the unity of the territory and the people of Syria, and the rejection of any outside interference in political decisions involving Syria’s future. Only Syrians have the right to make such decisions, whether now or in future. Absolutely no one can deprive the free Syrian people of their will to build the future of their country.
For decades, Israel has continued its unscrupulous, thuggish actions with full impunity. This usurper entity has occupied Arab territories in Palestine and the Golan for more than 70 years and has committed horrific crimes against innocent civilians. Israel has not stopped there; it has publicly interfered in the Syrian crisis since its earliest days, providing all forms of support, including funds, weapons, materiel and communications equipment, to the most visible terrorist gangs. Israel has also bombed Syrian army positions in service to terrorist agendas. Coordination between the Israel and the terrorists was at its highest point when terrorist groups decided to target Syrian air-defence assets that are used to defend Syria against Israeli aggression.
The unlimited Israeli support provided to terrorists in Syria does not come as a surprise. After all, they share the same interests and goals. Let me be clear, however: it is delusional to believe even for a moment that the crisis in Syria will make us forget our inalienable right to fully recover the occupied Syrian Golan to the lines of 4 June 1967.
For more than six years, the States and parties that were behind the war in Syria have continued to peddle lies and falsely accuse the Syrian Government of using chemical weapons despite the Organization for the Prohibition of Chemical Weapons confirmation that Syria has fully eliminated its chemical programme. This is proof enough of an ill-conceived intention to tarnish the true image of the Syrian Government in the eyes of the international public and to come up with new excuses for continued aggression against Syria, which naturally favours the terrorists and their supporters. So it was when the United States blatantly attacked the Shayrat air base, claiming that it contained chemical weapons used in the alleged Khan Shaykhun attack. And, as we have done with regard to every accusation of this kind, we confirm our readiness to receive and cooperate with United Nations investigation teams.
Certain countries have boasted about fighting terrorism in Syria and having the interests of Syrians at heart. They have established coalitions and held dozens of conferences under deceptive titles, such as the Group of Friends of the Syrian People. It is quite ironic that these same countries are shedding the blood of thousands of Syrians through their support for terrorists, bombing innocent civilians and destroying their livelihoods. The so-called Global Coalition against Da’esh, created three years ago, allegedly to fight terrorist groups such as ISIL, and led by the United States, has killed many more innocent Syrians, mostly women and children, than terrorists, and has destroyed vital infrastructure that Syrians had worked for years to build. It has also flagrantly used phosphorus bombs and other internationally prohibited weapons for all the world to see.
We cannot understand the silence of the international community in the face of these crimes. The international community has not condemned or sought to stop these crimes even though the Syrian Government has repeatedly appealed to the Security Council to assume its main responsibility of maintaining international peace and security. The Syrian Government has urged the Council to implement its own resolutions on counter-terrorism, in particular resolution 2253 (2015), and prevent the Global Coalition from committing even more crimes against the citizens of my country.
While the Global Coalition has failed to make any meaningful progress against the terrorist group ISIL, the Syrian army, together with its allies and friends, has been able to secure real and significant gains and drive terrorists out of large parts of the Syrian desert. In what was considered a strategic achievement, the Army was recently able to break the siege inflicted by ISIL on the city of Deir ez-Zor and its people more than three years ago. This achievement will significantly improve the humanitarian situation in the city and contribute to the fight against terrorism in general.
We have declared more than once that it is impossible to fight terrorism without coordinating with the Syrian Government. It is the only way to make real gains in the war on terrorism. Any presence of foreign troops on Syrian territory without the consent of the Government is considered a form of occupation, wanton aggression and a flagrant violation of international law and the Charter of the United Nations.
The war that the most powerful countries and terrorist groups are waging against Syria is not just a military war. It has taken other forms, no less brutal or aggressive, in order to break the will of the Syrian people and punish them for their firm support of the Army as it strives to defend Syria’s political independence and territorial unity. That is why those countries have imposed a stifling economic blockade against Syria in blatant violation of international law, with a view to destroying the livelihoods of Syrians and increasing their suffering. These unilateral, coercive measures have been thrust upon vital sectors, most notably health-care services. Syria used to have an advanced health-care system. However, today, Syrians are denied access to many types of medicine, even those needed to treat life-threatening conditions, such as cancer. Sanctions such as these are a clear sign of certain countries’ hypocrisy as they shed tears over the suffering of Syrians while in fact practicing a more surreptitious form of terrorism.
The refugee problem is one of the consequences of terrorism. As Syria will need the efforts of every Syrian in the near future, the Syrian Government has made their return to their homes a top priority. To this end, the Syrian Government has embarked on a mission to liberate and secure areas occupied by terrorists and improve the basic living conditions of all Syrians.
Given that the United Nations has failed to uphold its own Charter and the principles of international law, all of us must consider reforming the Organization so that it can play its role effectively and defend legitimate rights from the law of the jungle that some are trying to impose. Our nations are yearning for a safer, more secure, stable and prosperous world. That world will remain a fantasy as long as certain countries maintain the belief that they can foment chaos and mayhem and force their will upon the world with full impunity.
With its resolute people, its courageous Army and the support of its loyal allies, my country is steadily marching towards the goal of rooting out terrorism. The liberation of Aleppo and Palmyra, the lifting of the siege of Deir ez-Zor and the eradication of terrorism from many parts of Syria prove that victory is now within reach. I am confident that, when the unjust war on Syria is over, the Syrian Army will go down in history as the army that heroically defeated — with the help of supporting forces and allies — terrorists who came to Syria from many countries and received broad support in the form of weapons, funding, training, access and political cover from the most powerful countries in the world.
Those terrorists have tried and failed to impose their backward ideology on a peaceful nation that was once a cradle of civilization. For generations to come, history books will recount the achievements of the Syrian people and their dedication as they countered a barbaric terrorist campaign and fought unfair measures designed to compound their suffering and deprive them of their basic requirements. The Syrian people have stood their ground against all odds because they know that this war has been waged to eliminate their country and, with it, their very existence. Theirs is an example to follow for any people facing — today or in future — similar attempts to break their will and deny them their freedom and sovereignty.